Citation Nr: 1810607	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for gout, to include as secondary to service-connected residuals of first and third metatarsal fractures.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of first and third metatarsal fractures.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; and the Veteran's spouse.


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina (Agency of Original Jurisdiction (AOJ)).

The Veteran testified before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

GERD

At the January 2017 Board hearing, the Veteran indicated that he first received treatment for GERD at Carolina Medical Center in Charlotte, North Carolina.  Upon remand, the AOJ should obtain any necessary authorizations and request outstanding medical records from this medical facility.

Gout

An additional VA addendum opinion is required in reference to the Veteran's claim for service connection for gout.  The September 2012 VA examiner noted a 2008 diagnosis of gout and opined the condition was not secondary to the Veteran's service-connected residuals of metatarsal fractures.  In March 2017, the Veteran submitted an article to the Board indicating that individuals with gout should avoid activities that cause joint trauma, apparently to prevent further inflammation of the condition.  Upon remand, a VA examiner will be asked to provide an opinion regarding any potential worsening of the condition that may have been caused by the Veteran's service-connected residuals of first and third metatarsal fractures.

Residuals of Metatarsal Fractures of the Right Foot

In relation to his increased rating claim, the Veteran was last examined in November 2012.  At the January 2017 Board hearing, the Veteran testified that he underwent an August 2014 surgery on his right foot.  The most recent VA examination regarding the Veteran's right foot disability did not take this procedure into consideration.

Further, since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right foot disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran and his representative as necessary, identify any outstanding records of pertinent medical treatment from health care providers referable to the treatment of the Veteran's claimed conditions.  Attempts to obtain this information should be documented in the record.  In particular, attempt to obtain the following:

* any outstanding, relevant treatment records from Carolina Medical Center in Charlotte, North Carolina; and
* any outstanding VA treatment records since September 2014.

2.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected right foot disability.  Access to the claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disabilities.

Please specifically identify all right foot abnormalities and diagnoses that are due to, or a part of, the Veteran's service-connected right foot disability or which are otherwise related to his service.

After all foot diagnoses that are attributable to service and/or the service-connected right foot disability are identified and clearly set forth in the report, opine whether the overall service-connected foot disability is moderate, moderately severe, or severe.  

In order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Also, in order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Obtain an addendum VA examiner opinion concerning the nature and etiology of the Veteran's claimed gout condition.  The claims folder should be made available to the examiner for review.  Then, following review of the record, the examiner should respond to the following question:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected right foot disability aggravated the Veteran's gout condition beyond the normal progress of the disorder.

If the examiner cannot provide any opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




